     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 1 of 23



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

TIFFANY A. FOWLER

             PLAINTIFF,
v.                                            CIVIL ACTION NO.:

CASH’S OF MARY ESTHER, INC.

          DEFENDANT.
_________________________________/

                                  COMPLAINT

      Plaintiff, Tiffany A. Fowler, (hereinafter referred to as the “Plaintiff” or

“Fowler”), by and through her undersigned attorney, sues the defendant, Cash’s of

Mary Esther, Inc. (hereinafter referred to as the “Defendant” or “Cash’s”), and

submits this Complaint which alleges the following:

                          JURISDICTION AND VENUE

      1.     This is an action to remedy discrimination on the basis of disability,

and retaliation in the terms, conditions, and privileges of Plaintiff’s employment in

violation of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes; Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-

12117, 12203; the Americans with Disabilities Act Amendments of 2008 (ADAA);

Family Medical Leave Act and Florida's Workers' Compensation Retaliation Law

§ 440.205, Florida Statutes.


                                          1
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 2 of 23



      2.     Defendant is considered an employer within the terms and conditions

of the FMLA. Defendant employs fifty (50) or more employees within 75 miles of

the worksite of Plaintiff.

      3.     Plaintiff worked for Defendant from June, 2017, until her involuntary

termination on June 9, 2018. Plaintiff is considered an "eligible employee" for

purposes of the FMLA as she has been employed: (1) for at least 12 months by

Defendant, and (2) for at least 1,250 hours of service with Defendant in the

previous 12-month period.

      4.     The FMLA does not contain an exhaustion requirement and Plaintiff

is not required to exhaust administrative remedies before bringing suit.

      5.     Plaintiff further seeks declaratory, injunctive, and equitable relief

pursuant to 28 U. S. C. §§ 2201, 2202 and 42 U.S.C. § 2000e-5(g).

      6.     Costs and attorney’s fees are sought pursuant to 42 U.S.C. §2000e-

5(k), Fed. R. Civ. P. 54 and other Florida Statutes as set forth herein.

      7.     This action lies in the Northern District of Florida, Pensacola

Division, pursuant to 29 U.S.C. § 1391(b), because the action arose in this judicial

district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because the unlawful

employment practices were committed in this judicial district.

      8.     Plaintiff has complied with all conditions precedent to the filing of

this suit. Plaintiff’s charge of discrimination was dual filed with the Florida


                                           2
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 3 of 23



Commission on Human Relations (“FCHR”) and United States Equal Employment

Opportunity Commission (“EEOC”) on November 15, 2018. On May 15, 2019,

more than 180 days since the charge was filed, the FCHR had not concluded its

investigation or made a determination within 180 days pursuant to Fla. Stat. §

760.11(3). Plaintiff thereafter requested and her 90 day Notice of Right to Sue

letter from the EEOC was mailed on July 10, 2019, but not received until on or

about July 25, 2019.

                                     PARTIES

      9.    Plaintiff is a Caucasian female and a citizen of the State of Florida,

Santa Rosa County and who resides in Ft. Walton Beach, Florida.          She was

employed by the Defendant approximately from June 1st, 2017 until June 9, 2018.

      10.   Defendant, Cash’s of Mary Esther, Inc., (“Cash’s”), owns and

operates a number of establishments throughout northwest Florida to include

entertainment lounges and package stores where alcoholic beverages are served

and sold. Defendant is located in Fort Walton Beach, Florida. Defendant is an

employer within the meaning of the ADA, FMLA and the Florida Civil Rights Act

as it employs more than 15 employees.

                                      FACTS

     11.     Plaintiff is a 31 year old Caucasian female.

     12.     In June of 2017, Defendant hired Plaintiff as a bartender and store


                                         3
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 4 of 23



clerk and she worked in Defendant’s lounge locations and package stores.

     13.      Plaintiff performed her duties and responsibilities in a more than

satisfactory manner.

      14.     On or about May 28, 2018, Plaintiff was injured during the course

and scope of her employment when she was punched in the right eye and then

kicked in the head multiple times by a customer.

      15.     The punch cut Plaintiff’s eye and the subsequent kicks to her head

and eye caused her eye to become infected.

      16.    As a result of the multiple blows to her head Plaintiff lost conscience

and was dazed, confused and disorientated when she finally came to.

      17.    Plaintiff was not offered any help or assistance by Defendant, whom

refused to even call an ambulance after the attack.

      18.    Plaintiff had complained and warned management and the owner

several weeks before the incident that the working conditions were unsafe.

      19.    Plaintiff’s complaints were to no avail.

      20.    As a result of Plaintiff’s injuries, she suffered a severe eye infection

that resulted in a loss of 70% of her vision in her right eye.

      21.    Immediately after the incident, Plaintiff was terminated by Mr. Cash

Moore for allegedly over pouring drinks that same night.

      22.    This allegation was a complete fabrication by Mr. Moore and just an


                                           4
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 5 of 23



excuse to terminate Plaintiff after the incident.

      23.    Mr. Moore’s daughter then allegedly rehired Plaintiff thirty minutes

later and she was instructed to return to work on June 3, 2018.

      24.    Plaintiff requested addition time off to recover and seek treatment for

her injuries, but her requests were denied and she was threatened with termination.

      25.    Plaintiff continued to request additional time off to recover from

injuries and was denied this reasonable accommodation.

      26.    Plaintiff also continued to complain to Defendant that she was in fear

of her personal safety at work and that her injuries were caused by a workplace

incident which left her partially blind in her right eye.

      27.     On June 9, 2018, Plaintiff filed a formal workers compensation claim

and was subsequently terminated that same day for no call no show.

      28.    Defendant has had knowledge of Plaintiff’s disabilities, eye and head

injuries, since May 28, 2019, and afterwards, when she informed Defendant that

she suffered from an eye infection, head injuries, loss of vision and stress and

fatigue.

      29.    Both Mr. Moore and Plaintiff’s supervisors, were aware of her injuries

and disability.

      30.    Plaintiff is a qualified individual with a disability:

             (a) she has a physical and/or mental impairment that substantially


                                           5
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 6 of 23



limits one or more major life activities: she suffers from suffers from permeant

vision loss, stress and fatigue;

      (b) Plaintiff is under doctor’s care for treatment of her physical disabilities.

      (c) she has a record of such impairment; and,

      (d) she was regarded by her employer as having impairments.

      31.    Plaintiff’s disabilities substantially affect the major life activities of

sight, concentration and mobility.

      32.    Plaintiff had the ability to perform the essential functions of her

position with or without a reasonable accommodation at the time of her request for

accommodation.

      33.     Defendant knew of Plaintiff’s medical condition and refused to

discuss any type of accommodation, FMLA leave or acknowledge that her injuries

and vision loss were related to her working environment.

      34.    Defendant acquired more than sufficient knowledge that Plaintiff’s

absences or inability to work was because of her disability and for an FMLA-

qualifying reason.

      35.     Defendant’s supervisors never notified Plaintiff of her eligibility to

take FMLA leave.

      36.    Defendant knew or should have known that Plaintiff’s medical

conditions were or could have been qualified under the FMLA as Plaintiff’s


                                           6
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 7 of 23



supervisor had knowledge of the Defendant’s FMLA policies and procedures.

                           FIRST CAUSE OF ACTION
             (FLORIDA'S WORKERS' COMPENSATION RETALIATION § 440.205)

       37.      Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 36 of this complaint with the same force and effect as if set

forth herein.

       38.      Defendant’s   conduct       and commissions   constitutes intentional

discrimination and unlawful employment practices based upon Workers’

Compensation Law. FLA. STAT. § 440.205.

       39.      Defendant’s acts were with malice and with reckless disregard for

Plaintiff’s statutorily protected rights.

       40.      This is an action to remedy discrimination and retaliation on the basis

of Plaintiff’s engaging in protective activity of informing Defendant of a work

related injury and seeking workers compensation benefits in the terms, conditions,

and privileges of his employment with Defendant in violation of the Workers’

Compensation Law. FLA. STAT. § 440.205.

       41.      Any possible assertion that there was a viable business justification

for the Plaintiff’s demotion, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity.

       42.      The adverse personnel action, Plaintiff’s termination, clearly violated

Plaintiff’s right under the Workers’ Compensation Law. FLA. STAT. § 440.205
                                              7
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 8 of 23



and such action clearly constituted a prohibited employment practice, contrary to

the public policy of the State of Florida.

      43.       As a result of the Defendant’s violations of the Workers’

Compensation Law. FLA. STAT. § 440.205, the Plaintiff has been substantially

damaged, in that she has lost wages, associated job benefits; and in addition, she

has sustained compensatory damages, based upon emotional distress, associated

with the wrongful, unlawful and retaliatory demotion that lead to her discharge

from Defendant’s employment.

      44.       As a result of Defendant’s wrongful and unlawful retaliatory actions

that lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.


                        SECOND CAUSE OF ACTION
 (DISABILITY DISCRIMINATION - AMERICANS WITH DISABILITIES ACT, (ADA), 42 U.S.C.
  §§ 12111-12117, 12203; THE AMERICANS WITH DISABILITIES ACT AMENDMENTS OF
                                 2008 (ADAA))

      45.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 36 of this complaint with the same force and effect as if set

forth herein.

      46.       This is an action to remedy discrimination on the basis of Plaintiff’s


                                             8
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 9 of 23



disability in the terms, conditions, and privileges of her employment with

Defendant in violation of the Americans with Disabilities Act, (ADA), 42 U.S.C.

§§ 12111-12117, 12203; the Americans with Disabilities Act Amendments of

2008.

        47.   At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§

12111-12117, 12203; the Americans with Disabilities Act Amendments of 2008.

        48.   At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

        49.   Any possible assertion that there was a viable business justification

for the Plaintiff’s termination is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity and for any actual

or perceived disability.

        50.   The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Americans with Disabilities

Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities

Act Amendments of 2008, and such action clearly constituted a prohibited

employment practice, contrary to the public policy of the ADAA.


                                          9
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 10 of 23



      51.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      52.    As a result of the Defendant’s wrongful and unlawful retaliatory

actions that lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      53.    Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      54.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008.

                          THIRD CAUSE OF ACTION
 (DISABILITY RETALIATION - AMERICANS WITH DISABILITIES ACT, (ADA), 42 U.S.C. §§
12111-12117, 12203; THE AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008
                                   (ADAA))

       55. Plaintiff repeats and re-alleges each and every allegation contained in
                                         10
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 11 of 23



paragraph 1 through 36 of this complaint with the same force and effect as if set

forth herein.

        56.     This is an action to remedy discrimination on the basis of Plaintiff’s

disability in the terms, conditions, and privileges of her employment with

Defendant in violation of the Americans with Disabilities Act, (ADA), 42 U.S.C.

§§ 12111-12117, 12203; the Americans with Disabilities Act Amendments of

2008.

        57.     At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§

12111-12117, 12203; the Americans with Disabilities Act Amendments of 2008.

        58.     At all times material hereto, Defendant was an employer within the

meaning of Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008, as the

Defendant employed more than 15 employees.

        59.     Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against her for engaging in a protective activity and for any actual

or perceived disability.

        60.     The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Americans with Disabilities


                                           11
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 12 of 23



Act, (ADA), 42 U.S.C. §§ 12111-12117, 12203; the Americans with Disabilities

Act Amendments of 2008, and such action clearly constituted a prohibited

employment practice, contrary to the public policy of the ADAA.

      61.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory actions that lead to her discharge from

Defendant’s employment.

      62.    As a result of Defendant’s wrongful and unlawful retaliatory actions

that lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      63.    Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      64.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Americans with Disabilities Act, (ADA), 42 U.S.C. §§ 12111-12117,

12203; the Americans with Disabilities Act Amendments of 2008.


                                         12
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 13 of 23




                        FOURTH CAUSE OF ACTION
  (DISABILITY DISCRIMINATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED,
                    CHAPTER 760 ET SEQ., FLORIDA STATUTES)

      65.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 36 of this complaint with the same force and effect as if set

forth herein.

      66.       Defendant discriminated against Plaintiff on the basis of her disability

in the terms, conditions, and privileges of Plaintiff’s denied employment in

violation of the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.


      67.       At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760

et seq., Florida Statutes.

      68.       At all times material hereto, Defendant was an employer within the

meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

      69.       Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation and

discrimination against him for engaging in a protective activity and for any actual

or perceived disability.


                                            13
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 14 of 23



      70.    The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of

1992, as amended, Chapter 760 et seq., Florida Statutes.

      71.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and discriminatory termination that lead to his discharge from

Defendant’s employment.

      72.    As a result of Defendant’s wrongful and unlawful discrimination that

lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      73.    Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      74.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.


                                         14
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 15 of 23




                          FIFTH CAUSE OF ACTION
    (DISABILITY RETALIATION - FLORIDA CIVIL RIGHTS ACT OF 1992, AS AMENDED,
                    CHAPTER 760 ET SEQ., FLORIDA STATUTES)

       75.      Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 36 of this complaint with the same force and effect as if set

forth herein.

       76.      This is an action to remedy retaliation by the Defendant in violation of

the Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq., Florida

Statutes.

       77.      At all times material hereto, Plaintiff was an employee of Defendant

within the meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760

et seq., Florida Statutes.

       78.      At all times material hereto, Defendant was an employer within the

meaning of Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes, as the Defendant employed more than 15 employees.

       79.      Any possible assertion that there was a viable business justification

for the Plaintiff’s termination, is entirely pretextual for Defendant’s retaliation

against her for engaging in a protective activity and for any actual or perceived

disability.

       80.      The adverse personnel action, the termination of Plaintiff’s

employment clearly violated Plaintiff’s right under the Florida Civil Rights Act of
                                            15
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 16 of 23



1992, as amended, Chapter 760 et seq., Florida Statutes, and such action clearly

constituted a prohibited employment practice, contrary to the public policy of the

ADAA.

      81.     As a result of the Defendant’s violations of the Americans with

Disabilities Act and Amendments, the Plaintiff has been substantially damaged, in

that she has lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory demotion that lead to her discharge from

Defendant’s employment.

      82.    As a result of Defendant’s wrongful and unlawful retaliatory actions

that lead to her discharge from Defendant’s employment, Plaintiff has been

experiencing anxiety and difficult economic circumstances, resulting from the

unlawful discharge; and the Plaintiff has also sustained continued mental and

psychological distress, due to the unlawful dismissal from employment.

      83.    Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      84.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to Florida Civil Rights Act of 1992, as amended, Chapter 760 et seq.,

Florida Statutes.


                                         16
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 17 of 23




                       SIXTH CAUSE OF ACTION
(FMLA INTERFERENCE - FAMILY AND MEDICAL LEAVE ACT OF 1993 (FMLA), 29 U.S.C
                              §§ 2601 ET SEQ.)

      85.       Plaintiff repeats and re-alleges each and every allegation contained in

paragraph 1 through 36 of this complaint with the same force and effect as if set

forth herein.

      86.       Defendant knew of Plaintiff’s medical condition and refused to

discuss any type of accommodation, FMLA leave or acknowledge that her

migraines and respiratory condition were related to her working environment.

      87.       Defendant had more than sufficient knowledge that Plaintiff’s

absences were for an FMLA-qualifying reason.

      88.       Mr. Moore and Defendant’s supervisors, ever notified Plaintiff of her

eligibility to take FMLA leave.

      89.       Defendant knew or should have known that Plaintiff’s medical

conditions were or could have been qualified under the FMLA as she had extensive

personal knowledge of the FMLA and the Defendant’s FMLA policies and

procedures.

      90.       Defendant unlawfully interfered with Plaintiff’s rights under the

Family and Medical Leave Act when it acquired sufficient knowledge that

Plaintiff’s leave was for an FMLA-qualifying reason.


                                           17
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 18 of 23



      91.    Defendant knew or should have known of Plaintiff’s eligibility to

take FMLA and refused, international or otherwise, to notify Plaintiff of his FMLA

leave rights within five business days.

      92.    FMLA requires an employer to give an employee whose leave may be

covered by FMLA written notice detailing the specific expectations and

obligations of the employee and explaining any consequences of a failure to meet

these obligations.

      93.    Defendant refused to notify Plaintiff of her FMLA rights and it’s

refusal was with malice and with reckless disregard for Plaintiff’s federally

protected rights.

      94.    Plaintiff is now suffering and will continue to suffer irreparable injury

and monetary damages as a result of Defendant’s discriminatory practices unless

and until this Court grants relief.

      95.    Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      96.    Plaintiff is entitled to recovery of reasonable attorney’s fees and costs

pursuant to the FMLA.

                        SIXTH CAUSE OF ACTION
       (VIOLATION OF THE FLORIDA PRIVATE SECTOR WHISTLE-BLOWER’S ACT
                      Fla. Stat. Sections 448.101—448.105)


                                          18
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 19 of 23



      97. Plaintiff restates and re-avers the allegations contained within

Paragraphs 1-36 of the Complaint, as if fully set forth herein.

      98. This is an action for a violation of the Florida Private Sector Whistle-

blower Act, Fla. Stat. Sections 448.101—448.105.

      Florida Statute § 448.102 provides in pertinent part, as follows:

             Prohibitions. – An employer may not take any retaliatory
             personnel action against an employee because the
             employee has:

                          * * *

             Provided information to, or testified before, any
             appropriate governmental agency, person, or entity
             conducting an investigation, hearing, or inquiry into an
             alleged violation of a law, rule, or regulation by the
             employer.

             Objected to, or refused to participate in, any activity,
             policy, or practice of the employer which is in violation
             of a law, rule, or regulation.

      99.     At all material times herein, Plaintiff was an employee of the

Defendant; Cash’s, within the meaning of Florida Statute Section 448.101(3).

      100. At all material times herein, Defendant, Cash’s, was an employer,

within the meaning of Florida Statute Section 448.101(3).

      101. Most recently, Plaintiff was employed as a bartender/store-clerk for

the Defendant, and she was qualified for the positions which she held with the

Defendant, and while serving in this position.


                                         19
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 20 of 23



      102. A few weeks prior to Plaintiff being attacked, Plaintiff reported to

Defendant that the work environment was unsafe and that she feared for her safety.

      103. Plaintiff’s request for additional safety or security at night was denied

and her objections to continuing to work in an unsafe environment were ignored.

      104. Despite the objections of the Plaintiff, and certainly, these objections

were based upon the reasonable and good faith beliefs of the Plaintiff, that the

applicable federal (OSHA) regulations had been violated, no action was

undertaken by Defendant, to cure or remedy the conditions or violations

      105. There was no substantive or reasonable business justification for the

termination of Plaintiff’s employment; she had not been previously warned of a

deficient job performance.

      106. Plaintiff reported and objected, according to a reasonable and bona

fide good faith belief, to the activities, policies and or practices of the Defendant,

which violated pertinent regulatory laws, rules and regulations, namely OSHA.

      107. Plaintiff’s discharge was in close proximity to the aforementioned

legal objections, in that Plaintiff was ultimately terminated on June 9, 2018.

      108. There was no legitimate business reason, or business justification, for

implementing the termination of the Plaintiff from her employment with the

Defendant; and Plaintiff’s objections to the Defendant’s legal violations were

consistently and reasonably made, in good faith.


                                         20
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 21 of 23



      109. The adverse personnel action, the termination of Plaintiff from her

employment, as described and set forth above, clearly violated Florida Statute

Section 448.102(3); and such action clearly constituted a prohibited employment

practice, contrary to the public policy of the State of Florida.

      110. As a result of the Defendant’s violations of the Florida Private Sector

Whistleblower Act, the Plaintiff has been substantially damaged, in that she has

lost wages, associated job benefits; and in addition, she has sustained

compensatory damages, based upon emotional distress, associated with the

wrongful, unlawful and retaliatory discharge from employment.

      111. As a result of being wrongfully and unlawfully discharged from her

employment, Plaintiff has been experiencing anxiety and difficult economic

circumstances, resulting from the unlawful discharge; and the Plaintiff has also

sustained continued mental and psychological distress, due to the unlawful

dismissal from employment.

      112. Plaintiff has retained the undersigned attorney to assist her, in the

prosecution of this action, and she is obligated to pay said attorney a reasonable fee

for his professional services.

      113. Plaintiff is entitled to recovery of reasonable attorney’s fees and costs,

pursuant to §448.104, Florida Statutes.




                                          21
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 22 of 23



                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court to enter a

judgment:

       a.        Declaring the acts and practices complained of herein are violation of

the ADA, Florida Civil Rights Act (FCRA), Florida Private Sector Whistleblower

Act, Family Medical Leave Act (FMLA), and Florida’s Worker’s Compensation

Retaliation § 440.205, Florida Statue.

       b.        Enjoining and permanently restraining those violations of the ADA,

Florida Civil Rights Act (FCRA), Florida Private Sector Whistleblower Act,

FMLA, and the Florida’s Worker’s Compensation Retaliation § 440.205 Florida

Statue.

       c.        Directing the Defendant to take such affirmative action as is necessary

to ensure that the effects of these unlawful employment practice are eliminated and

do not continue to affect Plaintiff’s employment opportunities;

       d.        Directing Defendant to place Plaintiff in the position she would have

occupied but for Defendant’s discriminatory treatment of her and make her whole

for all earnings she would have received but for Defendant’s discriminatory

treatment, including but not limited to, wages (past and future), pension, and other

lost benefits.

            i.         Awarding Plaintiff Front Pay in lieu of reinstatement;


                                            22
     Case 3:19-cv-03644-MCR-HTC Document 1 Filed 10/07/19 Page 23 of 23



            ii.     Awarding Plaintiff compensatory damages;

           iii.     Awarding Plaintiff liquidated damages;

           iv.      Awarding Plaintiff the costs of this action together with a

reasonable attorney’s fees; and,

      e.      Granting such other and further relief as the Court deems just and

proper in the premises.

                            DEMAND FOR JURY TRIAL

              Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiff demands a trial by jury in this action.

                                                Respectfully submitted,

      Dated: October 7, 2019.             By: /s/ Clayton M. Connors
                                               CLAYTON M. CONNORS
                                               Florida Bar No.: 0095553
                                               Email: cmc@westconlaw.com
                                               R. JOHN WESTBERRY
                                               Florida Bar No.: 244661
                                               Email: rjw@westconlaw.com
                                               WESTBERRY & CONNORS, LLC.
                                               4400 Bayou Blvd., Suite 32A
                                               Pensacola, Florida 32503
                                               Tel: (850) 473-0401
                                               Fax: (850) 473-1388
                                               Attorney for the Plaintiff




                                           23
